DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment filed 8/22/22 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3-9 are rejected for depending on a claim. The examiner is interpreting claims 3, 4, 7, 8, and 9 to depend from claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 7, 10-15, and 17-20 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Swensen et al. (US Patent No. 5,630,593).
Regarding claim 1, the Swensen et al. (hereinafter Swensen) reference discloses an annular bimetallic seal (310), comprising: 
a first sealing (320) component formed from a first material (Col. 11, Lines 50-57); 
a second sealing component (322) formed from a second material that is different than the first material (Col. 11, Lines 50-57); and 
a joint formed between the first sealing component and the second sealing component (Fig. 6), wherein the first sealing component comprises a first arcuate portion (346) that forms the radial seal with a first assembly component (e.g. Fig. 5) and a first joint feature (e.g. 332 or 334), and wherein the second sealing component comprises a second arcuate portion (356) that forms the radial seal with a second assembly component (e.g. Fig. 5) and a second joint feature (e.g. 334 or 332).
Regarding claim 3, the Swensen reference discloses at least one of the first sealing component and the second sealing component comprises a linear portion disposed between the arcuate portion and the joint feature (Fig. 6).
Regarding claim 7, the Swensen reference discloses the first joint feature comprises an arcuate joint portion, and wherein the second joint feature comprises a complementary arcuate joint portion, and wherein the arcuate joint portion and the complementary arcuate joint portion at least partially overlap (Fig. 6).
Regarding claim 10, the Swensen reference discloses the first material of the first sealing component is a metallic material (Fig. 6), and wherein the second material of the second sealing component is a metallic material (Fig. 6), and wherein the first material is different than the second material (Col. 11, Lines 50-57).
Regarding claim 11, the Swensen reference discloses the coefficient of thermal expansion (CTE) of the first material of the first sealing component is different than the CTE of the second material of the second sealing component (e.g. Col. 11, Lines 50-57).
Regarding claim 12, the Swensen reference discloses the CTE of the first material of the first sealing component is greater than the CTE of the second material of the second sealing component (e.g. Col. 11, Lines 50-57, Col. 6, Lines 48-56).
Regarding claim 13, the Swensen reference discloses the first material of the first sealing component comprises a nickel-chromium based alloy such as Inconel®, a nickel-based alloy, nickel, titanium, or tungsten (e.g. Col. 11, Lines 50-57, Col. 6, Lines 48-56).
Regarding claim 14, the Swensen reference discloses the second material of the second sealing component comprises a nickel-molybdenum chromium alloy such as Haynes®242®, stainless steel, spring steel, steel, aluminum, zinc, copper, magnesium, tin, platinum, lead, iron, or bronze (e.g. Col. 11, Lines 50-57, Col. 6, Lines 48-56).
Regarding claim 15, the Swensen reference discloses the joint is void of a leakage path (Fig. 6).
Regarding claim 17, the Swensen reference discloses the first sealing component is configured to form a radial seal with a first assembly component that defines an inner diameter (ID) of an annulus (Figs. 5,6), wherein the second sealing component is configured to form a radial seal with a second assembly component that defines an outer diameter (OD) of an annulus (Figs. 5,6), wherein the first assembly component is formed from a first metallic material (e.g. Col. 11, Lines 50-57, Col. 6, Lines 48-56), and wherein the second assembly component is formed from a second metallic material that is different than the first metallic material (e.g. Col. 11, Lines 50-57, Col. 6, Lines 48-56).
Regarding claim 18, the Swensen reference discloses the first metallic material comprises steel or stainless steel, and wherein the second metallic material comprises titanium or a titanium alloy (e.g. Col. 11, Lines 50-57, Col. 6, Lines 48-56).
Regarding claims 19 and 20, the Swensen reference discloses the structural limitations, as claimed, and would be capable of being used in the claimed environment.

Claim(s) 1-5 and 9 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Davis et al. (US Patent No. 10,344,609).
Regarding claim 1, the Davis et al. (hereinafter Davis) reference discloses an annular bimetallic seal (212,212a), comprising: 
a first sealing (214, 214a) component formed from a first material (Col. 7, Line 57-Col. 8, Line 5); 
a second sealing component (216, 216a) formed from a second material that is different than the first material (Col. 7, Line 57-Col. 8, Line 5); and 
a joint (Figs. 3,5) formed between the first sealing component and the second sealing component (Figs. 3,5), wherein the first sealing component comprises a first arcuate portion (226,226a) that forms the radial seal with a first assembly component (Figs. 3,5) and a first joint feature (Figs. 3,5), and wherein the second sealing component comprises a second arcuate portion (230) that forms the radial seal with a second assembly component (Figs. 3,5) and a second joint feature (Figs. 3,5).
Regarding claim 3, the Davis reference discloses at least one of the first sealing component and the second sealing component comprises a linear portion disposed between the arcuate portion and the joint feature (Figs. 3,5).
Regarding claim 4, the Davis reference discloses at least one of the first joint feature and the second joint feature comprises a joint cavity (cavity of 216), and wherein the other of the first joint feature and the second joint features comprises a joint leg (e.g. 218) received within the joint cavity to form the joint (Fig. 3).
Regarding claim 5, the Davis reference discloses the joint leg is linear (Fig. 3), wherein the joint leg extends substantially axially or substantially radially, or a combination thereof (Fig. 3).
Regarding claim 9, the Davis reference discloses the bimetallic seal comprises a retainer (240) having a cavity (cavity of 240) configured to at least partially receive the first joint feature and the second joint feature (Fig. 5), and wherein the first sealing component and the second sealing component are held in contact by the retainer (Fig. 5).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davis.
Regarding claim 6, the modified Davis reference discloses the invention substantially as claimed.
However, the modified Davis reference fails to explicitly disclose the joint leg comprises opposing arcuate convolutions that form ridges along a circumference of the joint leg.
It would have been obvious to one of ordinary skill in the art at the time of filing to provide convolutions, a change in the shape of a prior art device is a design consideration within the skill of the art and in order to provide the desired sealing pressure. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

Claim(s) 8 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Swensen in view of Davis et al. (US Patent No. 10,113,437).
Regarding claim 8, the Swensen reference discloses the invention substantially as claimed in claim 1.
However, the Swensen reference fails to explicitly disclose the bimetallic seal comprises a retainer having a first cavity configured to at least partially receive the first joint feature and having a second cavity opposite the first cavity and configured to at least partially receive the second joint feature, and wherein the retainer is disposed at least partially radially between the first sealing component and the second sealing component.
The Davis et al. (hereinafter Davis ‘437) reference, a seal, discloses modifying the convoluted seal (100) to have a retainer (216).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the Swensen reference to have a retainer in view of the teachings of the Davis ‘437 reference in order to provide a more flexible and resilient seal (Davis ‘437, Abstract).
Regarding claim 16, the Swensen reference discloses the invention substantially as claimed in claim 1.
However, the Swensen reference fails to explicitly disclose a support ring or support spring disposed within at least one of the first sealing component and the second sealing component.
The Davis ‘437 reference, a seal, discloses the addition of support rings (237,239,250,252,260,268,270).
It would have been obvious to one of ordinary skill in the art at the time of filing to provide support rings to the Swensen reference in view of the teachings of the Davis ’437 reference in order to provide a secondary seal and the desired sealing pressure.


Response to Arguments
Applicant's arguments filed 8/22/22 have been fully considered but they are not persuasive.
With regards to the applicant’s argument of the Swensen reference, the argument is not persuasive. Applicant argues that the elements of the Swensen reference “never touch separate assembly components”. However, the claims do not require direct contact between the first arcuate portion and a first assembly component and direct contact between the second arcuate portion and a second assembly component. Clearly the elements of the Swensen reference are at least in indirect contact with the components.
With regards to the applicant’s argument of the Davis reference, the argument is not persuasive because Col. 5, Lines 48-65 states different materials and multiple sections, as well as, different combinations of the materials. One of ordinary skill in the art would conclude this includes different combinations of materials for each section.
With regards to the arguments of the rejections of claims 8 and 16, the arguments are not persuasive because the Davis ‘437 reference is only being used as a teaching for the addition of a retainer and support ring.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GILBERT Y LEE whose telephone number is (571)272-5894. The examiner can normally be reached Monday-Friday 8am-430pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GILBERT Y LEE/Primary Examiner, Art Unit 3675